Motion by defendants-respondents and third-party defendants-respondents to dismiss the *574appeal of defendant and third-party plaintiff Peat, Marwick, Mitchell & Co. taken as of right from an order of the Supreme Court, Westchester County, dated July 15, 1977. Motion dismissed as academic in view of the determination rendered in Motion No. 4304. Motion by defendant and third-party plaintiff Peat, Marwick, Mitchell & Co., pursuant to CPLR 5701 (subd [c]) for leave to appeal to this court from an order of the Supreme Court, Westchester County, dated July 15, 1977. Motion granted. It is our opinion that where a party seeks to review an order made on a complete record directing a party to answer questions propounded at an examination before trial or granting a protective order against such discovery, he may apply for leave to appeal pursuant to CPLR 5701 (subd [c]). Leave is granted here because of the circumstances of the case and the showing that important principles of privilege and work product are involved. Motion by appellant Peat, Mar-wick, Mitchell & Co., for stay of a continued examination before trial of Joseph T. Boyle pending determination of its appeal from the order of July 15, 1977. Motion granted upon condition that appellant perfect the appeal for the November 1977 Term which begins November 7, 1977; appeal ordered on the calender for said term. The record and appellant’s brief must be served and filed on or before September 28, 1977 and respondents’ brief must be served and filed on or before October 12, 1977. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.